Citation Nr: 0600556	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-30 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

Entitlement to service connection for a cardiovascular 
disability, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and ex-spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1961 to November 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO denied entitlement to service 
connection for a cardiovascular disability.


FINDINGS OF FACT

1.  The evidence does not establish a link between the 
veteran's current cardiovascular disability, diagnosed as 
coronary artery disease, and his active service.  

2.  The evidence does not establish that a myocardial infarct 
occurred during active service or within one year of the 
veteran's separation from active service.


CONCLUSION OF LAW

A cardiovascular disability was not incurred as a result of, 
or aggravated by, military service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1118, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.  A VCAA 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

VA satisfied this duty by means of letters to the appellant 
issued in October 2001 and September 2003.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for his 
cardiovascular disability.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  Statements of 
the Case (SOC) issued in August 2002 and July 2004, and 
Supplemental Statements of the Case (SSOC) issued in February 
and April 2005 informed him of the applicable law and 
regulations, the evidence reviewed in connection with him 
claim by VA, and the reasons and bases for VA's decision.  At 
his hearing before the Board in September 2005, the Veterans 
Law Judge (VLJ) deciding this case directly informed the 
veteran and his representative that in order to successfully 
establish a claim for service connection competent evidence 
was required of a in-service injury or disease, a current 
diagnosed disability, and a nexus between the two.  The VLJ 
directly requested that the veteran submit this evidence.  
The RO initially denied this claim by rating decision of 
January 2002. The VCAA notification of October 2001 was 
issued prior to this initial adverse decision.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In June 2002, the veteran requested that a Decision Review 
Officer (DRO) review his claim.  The subsequent SOC issued in 
August 2002 did not identify whether the review was by a DRO.  
The veteran's representative presented contentions in 
September 2003 that this evident lack of DRO adjudication had 
denied the veteran his due process rights.  However, the 
veteran submitted a statement in May 2004 that requested the 
"traditional" review process.  The subsequent SOC and SSOCs 
were issued based on this request.  As the veteran's 
adjudication at the RO was conducted in compliance with his 
latest request for the traditional review process, remand for 
readjudication on this matter is not required. 

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Ma field v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
agency of original jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(l) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.  (The 
appendix to the Mayfield decision contains a VA notification 
letter, affirmed by the Court, similar in format to the 
notification letters issued to the appellant in October 2001 
and September 2003.)

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In 
letters issued in October 2001 and September 2003, VA 
requested that the veteran identify or submit all medical 
evidence pertinent to his claim.  The veteran's military 
service, Social Security Administration (SSA), and private 
treatment records have been obtained and incorporated into 
the claims file.  At his Board hearing in September 2005, the 
veteran acknowledged that the only medical treatment and 
examination he had received from the time of his separation 
from active service in 1964 until his treatment for a heart 
attack in 1999, was a knee operation in 1986.  The 
representative did request that the VLJ leave the record open 
so that the veteran could submit medical opinions from his 
private physicians.  These opinions were received and 
associated with the claims file in October and November 2005.  
The veteran has waived consideration of this evidence by the 
AOJ.  See 38 C.F.R. § 20.1304(b)(2).  A transcript of the 
September 2005 Board hearing has been incorporated into the 
claims file.  The Board finds that the 1986 treatment and 
operative records are not pertinent to the current claim for 
a cardiovascular disability as they discuss surgery for a 
knee joint, and development of this evidence is not required 
and would needlessly delay an equitable decision of this 
claim.

It is acknowledged by the Board that the veteran has reported 
to some of his private examiners a history of prior medical 
treatment for chest pain and heart disease in the early 
1990s.  However, this reported history has been inconsistent 
and when directly questioned on his treatment history at his 
Board hearing in September 2005, he denied such treatment.  
Even after repeated request to identify all pertinent medical 
evidence, the veteran has not identified the healthcare 
providers from the early 1990s nor has he submitted this 
evidence.  In addition, the veteran reported to a VA examiner 
in September 2003 that he had received periodic physical 
examinations in connection with his employment.  Again, 
however, he has denied such examinations during his testimony 
in September 2005.  The Board finds that in regards to this 
potentially missing medical evidence, the veteran has not 
fully cooperated with VA's efforts to obtain all pertinent 
evidence.  Without such cooperation, obtaining this evidence 
is impossible and further efforts to develop this evidence 
would be futile.  See 38 U.S.C.A. § 5103A(a)(2), 5103A(b); 
38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d) (The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records...); see also Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996), Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining putative evidence.)  The Board 
also notes that during the hearing the veteran was informed 
of the type of evidence needed to establish service 
connection, informed that he should submit evidence if 
obtainable and was provided a time period within which to 
submit such evidence.  Based on these facts and analysis, the 
Board concludes that all pertinent evidence (reasonably 
obtainable) regarding the issue decided below has been 
obtained and incorporated into the claims file. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA compensation examination in September 2003.  
This examination noted the veteran's medical history, 
findings on examination, and the appropriate diagnoses and 
opinions on etiology.  Both the examination request from the 
RO and the examiner's report clearly indicated that the 
claims file had been available and reviewed by the examiner.  
Therefore, this examination is adequate for VA purposes.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002). 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case." ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also May field, supra.  As all 
medical evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOCs, 
SSOCs, and at the September 2005 Board hearing discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In fact, the veteran's 
representative acknowledged at the Board hearing that the 
veteran understood the evidence required to establish service 
connection for his current cardiovascular disease.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Service Connection for a Cardiovascular Disability


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or from a disease or injury incurred in or 
aggravated by active duty for training.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Cardiovascular-renal disease shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A review of the veteran's service medical records reveals 
that he underwent an entrance examination in August 1961.  He 
did not report any prior medical history of heart disease.  
On examination, his chest, heart, and vascular system were 
found to be normal.  A chest X-ray was noted to be negative.  
The veteran was determined to be qualified for service in the 
Armed Forces.  

An outpatient record dated in early December 1961 noted the 
veteran's complaints of "cold, sore throat, [and] chest 
pain."  On examination, his throat was red with a slight 
amount of exudates.  His chest had a "few ronchi."  No 
impression was given.  The veteran was seen the next day and 
he reported that he felt "OK." 

A Report of Medical History was prepared in June 1964, 
apparently in anticipation of the veteran's release from 
active service.  He did not report any prior medical history 
of a heart disease.  The veteran specifically denied any 
history of shortness of breath, pain or pressure in his 
chest, palpitation or pounding of his heart, or high/low 
blood pressure. 

The veteran was given a separation examination in September 
1964.  On examination, his chest, heart, and vascular system 
were found to be normal.  His chest X-ray was reported to be 
normal.  In the summation of the examination, the examiner 
reported that no diagnosis or defect was found.  On a Medical 
Statement Upon Separation form dated in November 1964, the 
veteran affirmed that there had been no change in his medical 
condition since his last "final-type" medical examination 
in September 1964.

Private hospital records dated in August 1999, reported that 
the veteran was seen for chest pain.  He had a history of 
tobacco abuse, hypercholesterolemia, and a family history of 
coronary artery disease.  Testing ruled out myocardial 
infarction.  On administration of a stress test, the veteran 
became diaphoretic within two to three minutes, and this test 
was found to be markedly abnormal.  Cardiac catheterization 
revealed an injection fraction of approximately 35 percent, a 
totally occluded left anterior descending artery, a 70 
percent stenosis of the marginal, an 80 percent stenosis of 
the right coronary artery, and a 50 percent stenosis of the 
posterior descending artery.  Consultation in connection with 
the catheterization noted a medical history of coronary 
artery disease and hypercholesterolemia.  However, the 
veteran denied any prior transient ischemic attack or stroke.  
He reported a history of smoking 40+ packs of cigarettes a 
year, in addition to cigar smoking.  The veteran reportedly 
quit smoking cigarettes three months before and had quit 
smoking cigars the previous week.  The veteran underwent 
quintuple (five vessel) coronary artery bypass surgery.  The 
post-operative diagnosis was unstable angina and triple 
vessel coronary artery disease.

The discharge summary for the August 1999 hospitalization 
reported that the veteran had a history of three syncopal 
episodes three months prior to his admission.  (However, a 
separate cardiac electrophysiology study dated in early 
August 1999 reported the veteran's claim that he had an 
apparent syncope episode sometime between September and 
December 1998 during an argument with his spouse.)  Also 
reported was the veteran's claim that he had sought medical 
treatment in 1992 for chest pain.  He claimed that he had 
passed a stress test at that time with "flying colors."  
The veteran's current complaint of chest pain began in early 
August 1999.  It was noted that the veteran "works as a 
construction worker and does fairly heavy labor without 
complaint of chest discomfort or shortness of breath."  It 
was indicated that his past history was negative for 
rheumatic fever, congenital cardiac abnormality, or valvular 
heart disease.  He did have coronary artery disease risk 
factors to include a 40-year history of tobacco abuse, 
hypercholesterolemia, and a family history of coronary artery 
disease.  The discharge diagnoses included coronary artery 
disease status post five vessel coronary artery bypass graft 
(CABG) surgery, history of syncopal episodes, long history of 
tobacco abuse, and hypercholesterolemia.

A private echocardiogram, apparently conducted in connection 
with a stress test, noted a dilated left atrium, right 
atrium, and right ventricle.  During resting and exercise, 
anterioseptal segment wall motion was hypokinetic, while the 
remainder of wall segments moved normally and had normal 
hyperdynamic motion.  A report of the stress test conducted 
in October 1999 concluded that there was no electrocardiogram 
(EKG) or echocardiogram evidence of ischemia.  A private 
outpatient record dated in November 1999 noted that an 
echocardiogram conducted earlier that month had revealed 
evidence of a possible previous inferior myocardial 
infarction.

In early December 1999, the veteran received a private 
internal medicine consultation.  The history of his present 
illness indicated that he had developed chest pain in August 
1999 when he reportedly was found to have a myocardial 
infarction.  It was indicated that previously he was "well" 
and had "never been ill before."  The veteran continued to 
have chest discomfort at rest, when emotionally upset, and 
during occasional exertion.  This pain was very reminiscent 
of the pain that he had when he had his myocardial 
infraction.  It was noted by the examiner that "his wife 
indicates that he is forgetful."  He also had an episode of 
syncope several months before, but the cause of this episode 
was not discovered.  The veteran had a strong family history 
of coronary artery disease, much of it at a premature age.  
The physician noted that an EKG had revealed evidence of a 
possible old inferior myocardial infarction.  The assessments 
were coronary artery disease, status post bypass, and status 
post syncope.

A private emergency room record dated in mid-December 1999 
reported that the veteran had been seen for chest pain, 
difficulty breathing, dyspnea on exertion, and shortness of 
breath.  The diagnosis was unstable angina.  A hospital 
admission and physical examination noted a history similar to 
that given during hospitalization in August 1999.  The 
impressions were unstable angina, coronary artery disease, 
and hypercholesterolemia.  During this hospitalization, the 
veteran was afforded a myocardial perfusion scan that 
revealed a small area of completely reversible distal 
inferolateral ischemia.  The discharge summary of late 
December 1999 noted a cardiac history that began in August 
1999.  The discharge summary noted diagnoses to include 
controlled hypercholesterolemia, history of tobacco use, 
three-vessel coronary artery disease, five-vessel CABG 
surgery in August 1999, good left ventricle function, and 
chest pain in December 1999 of an uncertain cause.  It was 
noted that there had been no recurrence of this chest pain, 
no evidence of myocardial infarction, and no evidence of 
"severe" myocardial ischemia as demonstrated by a perfusion 
stress test.

The veteran was given a private cardiovascular consultation 
in February 2000.  His history included a CABG in August 1999 
and an acute onset of chest pain and persistent left arm 
weakness and numbness in December 1999.  He also complained 
of atypical constant left upper chest pain, even at rest.  It 
was noted that the veteran quit a history of tobacco abuse in 
August 1999.  The impressions were ischemic cardiomyopathy, 
status post CABG in August 1999, stable with Functional Class 
II heart failure symptoms; left arm weakness and numbness 
that may represent a small, remote cerebrovascular accident 
(CVA); and hyperlipidemia.  The examiner found the veteran to 
be totally disabled from physical activity due to his cardiac 
and left arm conditions.

A stress test conducted in March 2000 noted the existence of 
an "old anterior apical scar."  The examiner commented:

Mildly abnormal stress cardiolite nuclear 
study with low normal LVEF of 50%.  Above 
average exercise capacity for age without 
symptoms of chest pain or angina, 10 
METS.  ECG portion was negative for 
ischemia and the rest and stress 
perfusion images was also negative for 
ischemia but did reveal evidence of mild 
scar of the inferior base compatible with 
pervious infarct.  These findings suggest 
patency of the previously mentioned 
bypass grafts.  These findings also 
suggest overall improvement of the left 
ventricular systolic function when 
compared to the previous Echo EF findings 
from 8 of 1999.

The veteran was afforded a VA compensation (heart) 
examination in September 2003.  He reported that after he 
left military service he worked in heavy construction until 
August 1999.  The veteran indicated that he had developed 
severe chest pain in August 1999.  He underwent CABG surgery 
in August 1999 and then developed a right hemispheric CVA in 
December 1999, resulting in slight weakness in his left arm 
and left leg.  While it was noted that the veteran was alert 
and intelligent, he reported having problems remembering 
details.  His spouse reported that since his heart surgery 
the veteran had suffered with some cognitive problems.  The 
VA examiner indicated that the military outpatient records of 
December 1961 revealed that the veteran had been treated for 
cold, sore throat, and chest pain.  In discussing the 
relationship between the veteran's complaints in December 
1961 and his current coronary artery disease, the VA examiner 
commented:

The evidence is strong that the two are 
not related.  The rationale is that [the 
veteran] recovered from the respiratory 
illness, went back to full duty, later 
discharged, and then spent the next 36 
years actively working in heavy 
construction with no symptoms and no 
medical care, but he did have periodic 
examinations related to his employment 
and employability.  At no time was he 
placed under treatment, nor was his work 
schedule limited after a routine 
examination.

...The veteran appears to have been 
completely rehabilitated by the surgery 
and the postoperative rehabilitation, and 
now my estimation of his METS would be 
12.

Beginning with his cardiac rehabilitation 
program post surgery, and continuing to 
the present day, he walks two miles 
nearly every day in something like 30 
minutes with only occasionally chest 
pain.

The veteran's claims folder and service 
medical records were reviewed in 
detail...the chest pain that he had on 
December 5, 1961 appeared to be related 
to a respiratory infection from which he 
promptly recovered.  There is no evidence 
in the record that his later coronary 
artery disease was related in any way to 
that pain.  Also, the rationale is 
strongly supported by his having worked 
36 years in heavy construction with 
periodic physical exams, all of which he 
passed, and with no diagnosis and no 
treatment until August of 1999, when he 
developed a myocardial infarction.

The impression included 1) status post respiratory infection 
with pharyngitis, bronchitis, and chest pain on December 6,
1961, followed by prompt recovery; 2) no recurring chest pain 
over the years; 3) absence of illness or treatment working in 
heavy construction from 1964 to 1999; 4) status post 
myocardial infarction, followed by cardiac catheterization 
and CABG in August 1999, unrelated to diagnosis #1; 5) 
occasional chest pain successfully treated; 6) regular 
walking without dyspnea or chest pain two miles every day, 
qualifying for METS of 12; 7) treatment for hypertension, 
rationale not clear; 8) status post mild right hemispheric 
CVA with temporary aphasia and continuing very mild left-
sided paresis.

A letter prepared by the cardiovascular surgeon, dated in 
September 2005, that conducted the veteran's bypass surgery 
in August 1999 was submitted by the veteran.  This physician 
commented:

[The veteran] was admitted to the 
hospital with unstable anginal symptoms.  
He did not have a myocardial infarction.  
Cardiac catheterization performed at that 
time showed a chronically occluded left 
anterior descending artery with decreased 
wall motion in this area which is 
consistent with a remote myocardial 
infarction.  The point of time of this 
event is unknown.

The veteran cardiologist prepared a letter dated in October 
2005.  He noted that he had initially seen the veteran in 
August 1999.  This physician commented:

At the time of cardiac catheterization, 
he was found to have 30% stenosis in the 
left main, totally occluded LAD, 30-40% 
stenosis in the bifurcation of a medium-
sized  OM1, 60% ostial stenosis in the 
inferior bifurcation of OM1, 80% stenosis 
in the distal right coronary artery, and 
40% stenosis in the proximal portion of a 
small right posterior descending artery.  
His ventriculography revealed inferior 
apical hypokinesis and a large area of 
apical akinesis.  Ejection fraction was 
estimated 35-40%.  Based on these cardiac 
catheterization results, it was felt that 
the [veteran] had had long-standing 
coronary artery disease based on the 
severe nature of the blockages, the 
chronic nature of the blockages, and 
areas of the heart which were not moving.  
According to the [veteran], he had 
previous histories of chest pain.

As stated above, based on cardiac 
catheterization report at the time on 
August 17, 1999, it was felt that the 
[veteran's] disease had been long-
standing and manifested recently by 
unstable symptoms.  He underwent coronary 
artery bypass graft surgery for treatment 
of the above problems. 

The veteran testified in September 2005 that he had no heart 
pain prior to entering active service.  He claimed that his 
chest pain in December 1961 was "terrible" and felt the 
same as that he suffered in August 1999.  During his 
treatment in August 1999, his physician reportedly asked him 
if he had suffered a prior heart attack, based on the 
extensive scar tissue (presumably associated with his heart 
and coronary arteries).  The only other incident of chest 
pain he suffered was in 1961.  He reported that he was placed 
on one week of light duty after his 1961 complaints.  The 
veteran indicated that since 1964 his only serious medical 
treatment was in 1986 for surgery to his knee.  He did not 
remember his healthcare providers finding any heart problems 
during this surgery.

The veteran's ex-spouse also provided testimony in September 
2005.  She claimed that the veteran's cardiologist and 
cardiovascular surgeon had told her that the veteran's 
current cardiovascular disease had first started during the 
veteran's active service.  The ex-spouse asserted that one of 
the physicians had told her that there was a relationship 
between the veteran's December 1961 episode of chest pain and 
his current cardiovascular disability.  He reportedly told 
her that in the 1960s every complaint was considered the flu 
and that examiners at that time did not have the current 
technology that would have diagnosed a heart condition.  They 
reportedly based their findings on the extensive scar tissue 
about the heart.  She also claimed that the veteran's sisters 
remember their mother informing them that the veteran had 
suffered a heart attack during his military service.

In letters dated in August 2001, the veteran claimed that he 
had been seen on more than one occasion for complaints of 
chest pain during his military service.  This treatment 
included being seen at a military hospital in Germany where 
he was given a "cardio test."  

Letters from the veteran's sisters indicate that their mother 
told them in December 1962 that the veteran had been 
hospitalized for chest pain, which they thought was heart 
related.  They remember their mother being quite worried 
about the veteran during this time.  It was noted that the 
veteran's mother was a nurse.

The veteran, ex-spouse, and siblings, as laypersons, are 
competent to report evidence of symptoms and injury.  
However, they are not competent to determine a diagnosis or 
etiology of a disease that is not clearly observable, such as 
myocardial infarction or coronary artery disease.  Only 
competent medical professionals can render competent evidence 
of the latter.  See Espiritu, supra.

The veteran has provided lay evidence of episodes of chest 
pain during military service.  He claims that these episodes 
were the onset of his current cardiovascular disease and 
disability.  However, he is not competent to render such a 
diagnosis or opinion on etiology.

Opinions on the etiology of the veteran's current 
cardiovascular disability were provided by the VA examiner of 
September 2003 and by the veteran's private cardiologist and 
cardiovascular surgeon in September and October 2005.  The VA 
examiner, as noted above, rendered an opinion that the 
recorded complaint of chest pain in December 1961 was not 
related to a cardiovascular disease, but instead to an acute 
respiratory infection that promptly resolved.  This opinion 
is supported by the examination findings recorded in December 
1961 that did not indicate any heart abnormality, but did 
find abnormalities associated with respiration, that is 
"ronchi."  The VA examiner also pointed to the veteran's non-
complaints and non-treatment for any cardiovascular disease 
from 1964 to 1999 and the fact he had successfully worked in 
heavy construction without any physical impairment during 
this period.  The medical history contained in the claims 
file supports this noted history.

The veteran and his ex-spouse have claimed that his private 
physicians have concluded that the veteran's current 
cardiovascular disability had its onset during military 
service.  However, a close reading of the opinions submitted 
in September and October 2005 does not support such a 
conclusion.  While each physician cited to diagnostic 
findings in August 1999 of severe arterial blockage and heart 
wall abnormalities as supporting a long standing disease or 
remote myocardial infraction, neither examiner, even after 
they had reportedly reviewed the service medical records, 
associated the cardiovascular disability with the veteran's 
complaints in December 1961, his period of active service, or 
the one year presumptive period following his separation.  As 
previously noted, the veteran has been inconsistent with his 
reported history and appears to have not fully cooperated 
with development of this claim.  There are histories of 
record that report a prior incident of chest pain and/or 
heart problems in the early 1990s.  There is no basis on the 
opinions provided in September and October 2005 to determine 
what history these physicians were referring to when 
discussing a long-standing illness.

The veteran and his ex-spouse have alleged that these private 
physicians had told them that his current cardiovascular 
disability had its onset during military service and that the 
examiners in the 1960s would have been unable to properly 
diagnosis such a disease.  Again, such findings are not 
reported by the physicians in their letters.  The Board finds 
that this lay evidence of what a physician verbally told the 
veteran and his ex-spouse has little probative weight, 
especially regarding a medical opinion.  See Espiritu at 495; 
Robinette v. Brown 8 Vet. App. 69, 77 (1995) (Lay statements 
of what a physician said does not constitute medical evidence 
of diagnosis or etiology.)  In addition, the veteran's 
siblings have indicated that his mother, who reportedly was a 
healthcare professional, was worried about his complaints of 
chest pain during military service.  However, there is no 
direct evidence from the veteran's mother regarding this 
incident and there is no indication that his mother was able 
to physically examine the veteran during his active service.  
In the end, this evidence appears to reveal a mother's 
concern, as a layperson, for her son's reported illness; and 
not a medical opinion based on direct observation and 
examination of a patient.  That is, her reported concern does 
not amount to a medical diagnosis.  In addition, the mother's 
opinions and concern have been related many years after the 
fact by other lay observers and, therefore, does not 
constitute competent medical evidence. 

Finally, the Board finds the veteran's and ex-spouse's claims 
regarding cardiovascular symptoms and disease existing since 
active service are not credible. See Washington v. Nicholson, 
No. 03-1828, slip op. at 5-6 (U.S. Vet. App. Nov. 2, 2005); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(Holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)  It appears that the 
veteran has claimed that he was seen on multiple occasions 
during active service for chest pain and also received some 
type of cardiovascular work-up at a military hospital.  The 
contemporaneous evidence does not support this claim.  See 
Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (A 
claimant's assertions can be contradicted by his 
contemporaneous medical histories and complaints.)

In December 1961, the veteran was seen for chest pain, but it 
appears that he himself associated these symptoms with a 
"cold."  The examiner only reported abnormalities with his 
respiratory system that quickly resolved, a finding supported 
by the VA examiner that reviewed this evidence in September 
2003.  In addition, the veteran directly denied any prior 
history of cardiovascular problems on the medical history 
taken in July 1964 in preparation for his separation from the 
military.  His separation examination of September 1964 did 
not find any cardiovascular disease to exist at that time and 
the veteran attested in November 1964 that his health 
condition had not changed.  There is no contemporaneous 
medical evidence to support the veteran's claims of repeated 
complaints or treatment for chest pain.  

In addition, the veteran's recitation of his medical history 
in 1960s is not consistent.  The medical evidence indicates 
that he currently has problems with cognition and his memory.  
He also has reported inconsistent medical histories, at times 
claiming no other episodes of chest pain or treatment for a 
heart condition since military service; then at other times, 
claiming episodes of chest pain and medical treatment in the 
early 1990s.  At his examination in September 2003, he 
claimed that he had received periodic physical examinations 
by his employers; but later he denied that such medical 
examinations took place.  Based on this inconsistent history, 
the Board finds his lay evidence to lack probative value.

Regarding the other lay evidence of record, the Board notes 
that his current ex-spouse apparently did not marry the 
veteran until December 1990, approximately 25 years after the 
veteran's release from active service.  She would not have 
any first hand knowledge of the veteran's condition or 
complaints during active service or soon thereafter and, 
presumably, has relied on the reported history from the 
veteran and his siblings.  His siblings have noted the report 
of their mother at the time of the veteran's active service.  
However, the contemporaneous medical evidence does not 
support this second hand information.  Based on these facts 
and analysis, the Board finds this lay evidence has little 
probative value to determine the onset of the veteran's 
cardiovascular complaints.

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for the veteran's 
current cardiovascular disability, to include coronary artery 
disease.  There is no competent evidence that the veteran had 
symptomatology associated with a cardiovascular disease 
during his active service or within one year of his 
separation from active service.  There is no medical evidence 
of treatment or diagnosis of a cardiovascular disease during 
active service or within one year of separation.  Finally, 
there is no medical opinion that has linked the veteran's 
current cardiovascular disability with his active military 
service.  In fact, the only medical opinion to discuss his 
in-service complaints, the opinion rendered by a VA examiner 
in September 2003, found that the current cardiovascular 
disability was not related to active service.  In sum, the 
probative evidence does not establish that the veteran's 
current cardiovascular disability was incurred or aggravated 
during his active service, or during any applicable 
presumptive period.  Accordingly, the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a cardiovascular disability, to include 
coronary artery disease, and the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a cardiovascular 
disability, to include coronary artery disease, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


